Fourth Court of Appeals
                              San Antonio, Texas
                                   December 4, 2014

                                 No. 04-14-00479-CV

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., a
                          Mentally Ill Person,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2014-MH-2027
                    Honorable Polly Jackson Spencer, Judge Presiding


                                    ORDER
       The appellant’s motion for extension of time to file response is GRANTED.   The
appellant’s motion for extension of time to file brief is GRANTED.



                                               _________________________________
                                               Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court